UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1606


In re: CLAUDE OWEN WILSON,

                    Petitioner.



                                      No. 20-1607


In re: CLAUDE OWEN WILSON, Lien Creditor, In re: Claude Owen Wilson
Trust,

                    Petitioner.



                         On Petitions for Writs of Mandamus.
                (3:19-cv-00913-HEH-RCY; 3:20-cv-00013-HEH-RCY)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Claude Owen Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In these consolidated petitions for writs of mandamus, Claude Owen Wilson asks

this court to order the district court to expeditiously issue a summons in the underlying 42

U.S.C. § 1983 actions. Our review of the respective district court dockets indicates that,

soon after Wilson filed the mandamus petitions, the district court dismissed the actions as

frivolous, pursuant to 28 U.S.C. § 1915A. Because the underlying actions are no longer

pending, the relief Wilson seeks is moot. Additionally, insofar as Wilson argues the merits

of the underlying actions in his petitions, such relief is not available by way of mandamus.

See In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007) (recognizing that

mandamus may not be used as substitute for appeal). Accordingly, although we grant

Wilson’s motions to amend, we deny the mandamus petitions. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                     PETITIONS DENIED




                                             2